Case 1:17-cr-00630-ER Document 303 Filed 07/14/20 Page 1of1

_ a -~f£A

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
‘DOCH
* DATE FILED:
RASKIN A RASKI] N MARTIN R. RASKIN
Attorneys at law mraskin @raskinlaw.cam

JANE SERENE RASKIN

 

jraskin@raskinlaw.com

a

The.application.is granted.

       

  

 

  
  

Honorable Edgardo Ramos . ma Sw! Uo
United States District Judge SAnarin Barine 11a)

: r OU,
Southern District of New York Edga do Ram s, U S DJ. .
40 Foley Square Dated: Jin {Al te to
New York, New York 10007 New York, New York 10007

Re: United States v. David Pike, No. 17-cr-630 (ER)
Dear Judge Ramos:

This firm represents David Pike who has been charged in a criminal information with conspiracy
to commit bank fraud in violation of Title 18 USC §371. Bail has been set at $500,000 personal
surety and, among other standard conditions, Mr. Pike’s travel is restricted to the Southern District
of Florida and the Eastern and Southern Districts of New York.

David Pike would like to take his family on vacation to Naples, Florida, which is in the Middle
District of Florida. The requested travel would take place between July 27 and July 31, 2020, and
will be coordinated in advance with Mr. Pike’s Pretrial Services officer, who will have a detailed
itinerary.

I discussed this matter with Assistant US Attorney Nick Folly, who advises that the government
has no objection to such travel if Pretrial Services has no objection. Mr. Pike has contacted his
Pretrial Services officer, who does not object to this travel.

Therefore, it is respectfully requested that the court enter an order allowing Mr. Pike to travel to
Naples, Florida (approximately a two-hour drive from his home) with his wife and sons between

July 27 and July 31, 2020, upon advance notice to Pretrial Services.

Respectfully yours,

/s/Martin R. Raskin
MARTIN R. RASKIN

 
